DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  JODI-KAYES SPARKES, as Personal Representative of the Estate of
                    Marion Woodstock,
                         Appellant,

                                    v.

               CITY OF SUNRISE and GREGORY LOOR,
                            Appellees.

                              No. 4D20-538

                         [November 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 16-
018033(09).

  Christopher M. Brown of Law Offices of Brown & Associates, P.A., Fort
Lauderdale, and Kathleen K. Peña, Fort Lauderdale, for appellant.

  Scott D. Alexander and E. Bruce Johnson of Johnson, Anselmo,
Murdoch, Burke, Piper & Hochman, P.A, Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.